Title: To George Washington from John Pierce, 22 February 1797
From: Pierce, John
To: Washington, George


                        
                            Sir 
                            Virginia James City County Feby 22d 1797.
                        
                        Inclosed is an Address which by directions I have the honour to transmit to you
                            and flatter my self the sentiments it contains will ever be greatfull to your memory although
                            exhibited only by a small part of your fellow Citizens whos attatchment to your person and
                            Character I hope corresponds with my own which I can with truth assure you Sir is pecular
                            to any language I can express. I am Sir Your truly Affectionate fellow Citizen
                        
                            Jno. Pierce
                            
                        
                     Enclosure
                                                
                            
                                
                                James City County Feby 22d 1797
                            
                            At a Meeting held by appointment at Mr William Charles’s Tavern in James
                                City County on Wednesday the 22d day of Feby 1797. A number of the inhabitants of the
                                County and other Citizens Assembled in order to celebrate the Anniversary of the birth
                                of their beloved fellow Citizen George Washington President of the United States, after
                                having dined they paraded before the Tavern attended with Music, marched into an
                                adjacent field and there formed a circle, after which the following address was
                                presented which being read and a question taken thereupon was agreed to and John Pierce
                                a Citizen present was requested to transmit a Copy thereof to the president.
                            
                            Sir
                            This day being the Anniversary of your birth a number of your fellow
                                Citizens have Assembled to celebrate the Auspicious day you were inititated into the
                                world, An event which naturally leads us to contemplate on the great and important
                                services you have rendered your native State and the United States in general.
                            
                            When we contemplate on this subject, and in particular on your Conduct as
                                Commander in Chief of the American Army during the late revolutionary War, we cannot but
                                conclude you have been the great instrument under the immediate directions of providence
                                to effect a revolution more conspicuous than has ever been effected by any Nations of the
                                world; Added to this are the great and important services you have rendered as Chief
                                Majestrate of the United States. In the former you have excelled in Valour, and in both
                                Stations you have exhibited manifest proofs of Wisdom, prudence, patriotism, firmness
                                and Virtue; In short viewing the whole tenour of your life your conduct has been such as
                                ought to command profound respect from the whole world and in a particular manner to be
                                venerated by every Citizen of your native State and the United States in general.
                            
                            The Epoch when you are to retire from the toils of public life to the rural
                                shades of a private Citizen has nearly approached, a circumstance much to be regreted by
                                all those who are sincere friends to the Constitution and government under which we live
                                as thereby we shall be deprived of your Salutary aim in the general Councils of America;
                                however when we reflect that you have devoted so many years of your life to the service
                                of your Country, gratitude forbids us to complain of your retirement especially as it is
                                to gratify your own particular desires. You may therefore rest assured it is our fervent
                                prayer that you may experience every blessing the world can afford to make you happy in
                                life and when it is the Will of provedence you are to experience the common fate of
                                human nature you may be translated to the regions of the Celestial world to enjoy the
                                fulest fruition of bliss to all Eternity. And may the present generation of America and
                                all future generations constantly commemorate the happy day that gave you birth. 
                            
                                Jno: Pierce
                                
                            
                        
                        
                    